       Case 2:17-cv-00109-JJT Document 71 Filed 01/16/19 Page 1 of 8



 1   Alan C. Milstein
     SHERMAN, SILVERSTEIN, KOHL, ROSE & PODOLSKY, P.A.
 2   A Professional Corporation
 3   308 Harper Drive, Suite 200
     Moorestown, NJ 08057
 4   Telephone: 856-662-0700
     Facsimile: 856-488-4744
 5   E-Mail: amilstein@shermansilverstein.com
 6
     Attorneys for Plaintiffs Iris Spedale and Daniel Spedale, husband and wife
 7
                         IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE DISTRICT OF ARIZONA
 9
     Iris Spedale and Daniel Spedale, husband        Docket No. CV-17-00109-PHX-JJT
10   and wife,
                                                      PLAINTIFFS’ MOTION FOR
11         Plaintiffs,                               LEAVE TO RESPOND TO THE
12                                                  DEFENDANT’S OBJECTION TO
           v.                                          PORTIONS OF JAMES P.
13                                                  SUTTON, M.D.’S DECLARATION
     Constellation Pharmaceuticals, Inc.,
14
15         Defendant.

16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:17-cv-00109-JJT Document 71 Filed 01/16/19 Page 2 of 8



 1                                     INTRODUCTION
 2          Plaintiffs Iris Spedale and Daniel Spedale (collectively “Plaintiffs”), by and
 3   through the undersigned counsel, respectfully submit this “Motion for Leave to
 4   Respond to the Defendant’s Objection to Portions of James P. Sutton, M.D.’s
 5   Declaration” (“Motion for Leave”).       This Motion for Leave is supported by the
 6   following memorandum of points and authorities.
 7                  MEMORANDUM OF POINTS AND AUTHORITIES
 8          By way of background, this case arises out of a Phase 1 clinical trial of
 9   Defendant Constellation Pharmaceuticals, Inc.’s (“Constellation”) experimental drug
10   CPI-0610, a BET inhibitor. BET inhibitors slow the production of the natural protein
11   substances called bromodomains. Constellation drafted the protocol and informed
12   consent document, and was actively involved in running the trial. The Plaintiffs
13   contend that, as of August 2015, at the very latest, Constellation knew or should have
14   known that scientists (including Constellation’s co-founder C. David Allis, Ph.D.)
15   were concerned about whether a BET inhibitor could cause adverse neurological
16   effects, and recognized that a full understanding of their function in the brain was of
17   the utmost importance. The Plaintiffs contend that Constellation nevertheless failed to
18   warn of the risk of neurological injury associated with the drug, and failed to exclude
19   from the study any subject who had history of drug-induced neurotoxicity or mania.
20   As a result of her participation in the study, Plaintiff Iris Spedale suffered significant,
21   permanent injuries.
22          On November 19, 2018, Constellation filed a “Motion to Exclude Opinions of
23   Plaintiffs’ Expert Dr. Sutton” (“Motion to Exclude”) [Doc. No. 55], and a “Motion for
24   Summary Judgment” [Doc. No. 56]. Constellation argued that Dr. Sutton has “failed
25   to identify any findings in the pre-clinical toxicology data demonstrating that
26   Constellation failed to perform the required and appropriate pre-clinical testing,
27   specifically neurotoxicity testing.”    Constellation further argued that Dr. Sutton’s
28   reliance on the article co-authored by Dr. Allis (“Allis Article”) was misplaced,

                                                -1-
       Case 2:17-cv-00109-JJT Document 71 Filed 01/16/19 Page 3 of 8



 1   contending that “Dr. Sutton relies exclusively on one published article (coauthored by
 2   one of Constellation’s former founders) in which he suggests establishes that BET
 3   inhibitors, the class of drugs in which the study drug is part of, causes brain injury in
 4   mammals.” [E.g., Doc. No. 56, page 3.] Constellation contended that Dr. Sutton’s
 5   opinions and testimony should be excluded.
 6          Constellation attached to both its Motion to Exclude, and its Motion for
 7   Summary Judgment, an Affidavit from Robert Sims, Ph.D. (“Sims Affidavit”), who is
 8   an employee of Constellation. [Document Nos. 55-3, 59-8.] Constellation argued in
 9   its briefing that the Sims Affidavit “confirm[s] that Sutton’s conclusions are factually
10   inaccurate and a gross misinterpretation of the findings” in the Allis Article.     [E.g.,
11   Doc. No. 56, page 3.] The Sims Affidavit offers expert opinions on the part of Dr.
12   Sims that were indisputably not disclosed to the Plaintiffs during the period for expert
13   disclosures. Indeed, within the Sims Affidavit, Dr. Sims purports to, for the first time,
14   “clarify the findings of the Article and to correct any misinterpretations that Dr. Sutton
15   has of the Article and any factually inaccurate statements made about the findings in
16   the Article.” [E.g., Doc. No. 55-3, ¶ 7.] The Sims Affidavit is dated November 19,
17   2018, the filing date of Constellation’s Motion to Exclude, and Motion for Summary
18   Judgment. [E.g., Doc. No. 59-8.]
19          The Plaintiffs had every right to vigorously respond. To this end, they obtained
20   a detailed declaration from their own expert Dr. Sutton (“Sutton Declaration”), and
21   they attached the Sutton Declaration to their opposition to Constellation’s Motion to
22   Exclude, and their opposition to Constellation’s Motion for Summary Judgment.
23   [E.g., Doc. No. 64-7.].
24          As Dr. Sutton states, he submitted his declaration “in order to address
25   Constellation’s inaccurate contentions regarding [his] expert opinions in this matter,
26   and [his] reference to” the Allis Article. [Doc. No. 64-7, ¶ 3.] Indeed,
27
28

                                                -2-
     Case 2:17-cv-00109-JJT Document 71 Filed 01/16/19 Page 4 of 8



 1   • Paragraphs 5-6 of the Sutton Declaration, which are unchallenged by
 2      Constellation, directly respond to the assertions within ¶ 5 of the Sims
 3      Affidavit.
 4   • Paragraphs 7-8 of the Sutton Declaration, which are unchallenged by
 5      Constellation, directly respond to the assertions within ¶ 6 of the Sims
 6      Affidavit.
 7   • Paragraphs 9-13 of the Sutton Declaration, most of which are unchallenged by
 8      Constellation, directly respond to the assertions within ¶ 8 of the Sims
 9      Affidavit that the purpose of the Allis Article and the testing “was to evaluate
10      potential effects of a chromatin regulator, BRD4, on gene expression and any
11      downstream biological responses in a neuronal setting in neuronal cells and
12      animal behavior experiments.”
13   • Paragraphs 14-25 of the Sutton Declaration directly respond to the assertions
14      within ¶ 10 of the Sims Affidavit that, based upon Dr. Sims’ experience, “it
15      cannot be assumed that two chemically distinct BET bromodomain inhibitors
16      have the same pharmacokinetic properties, blood brain barrier penetration, and
17      pharmacologic     effects   without     direct   and   comparative   experimental
18      determination.”
19   • Paragraphs 26-32 of the Sutton Declaration, which are unchallenged by
20      Constellation, directly respond to the assertions within ¶ 11 of the Sims
21      Affidavit.
22   • Paragraphs 33-38 of the Sutton Declaration, some of which are unchallenged
23      by Constellation, directly respond to the assertions within the first portion of ¶
24      12 of the Sims Affidavit that “[t]here were no major changes in short-term
25      memory, movement, learning ability or anxiety.”
26   • Paragraphs 39-52, many of which are unchallenged by Constellation, directly
27      respond to the assertions within the second portion of ¶ 12 of the Sims
28

                                              -3-
       Case 2:17-cv-00109-JJT Document 71 Filed 01/16/19 Page 5 of 8



 1         Affidavit that “the neurological and psychological characteristics of the mice
 2         were considered to be normal and unaffected by the BET inhibitor.”
 3      • Paragraphs 53-57, most of which are unchallenged by Constellation, directly
 4         respond to the assertions within ¶ 13 of the Sims Affidavit that “[t]here were
 5         no findings that the mice suffered brain cell death or change in the brain’s
 6         neuronal structure.”
 7      • Paragraphs 58-59, both of which are unchallenged by Constellation, directly
 8         respond to the assertions within ¶ 15 of the Sims Affidavit.
 9      • Paragraphs 60-72 directly respond to the assertions within ¶ 16 of the Sims
10         Affidavit that “the brain and central nervous system was tested during 6
11         independent general toxicology studies and no findings of neurological or
12         psychological issues were found.”
13      • Paragraphs 73-91 directly respond to the assertions within ¶ 17 of the Sims
14         Affidavit that Dr. Sims is “aware of no FDA regulation or guideline that
15         requires specific neurotoxicity testing for BET inhibitors due to concern of the
16         inhibitor causing neurological and/or psychological issues.”
17      • Paragraphs 92-100 directly respond to the assertions within the first portion of
18         ¶ 18 of the Sims Affidavit that Dr. Allis “never mentioned the findings of the
19         research with respect to the work we were undertaking at Constellation, nor
20         would I expect him to do so.”
21      • Finally, ¶¶ 101-102, which are unchallenged by Constellation, directly respond
22         to the assertions within the second portion of ¶ 18 of the Sims Affidavit.
23         In its reply papers in further support of its Motion to Exclude, and its Motion
24   for Summary Judgment, Constellation baselessly objects to portions of Dr. Sutton’s
25   declaration (namely ¶¶ 13, 15, 16-25, 36-38, 41, 43, 49, 50-52, 57, 61-72, 75-91, 95-
26   96, and 99-100), on the grounds that said portions constitute an impermissible
27   enlargement of prior expert disclosures.
28

                                                -4-
       Case 2:17-cv-00109-JJT Document 71 Filed 01/16/19 Page 6 of 8



 1          Because this objection appears in Constellation’s reply papers, the Plaintiffs
 2   would have no opportunity to respond, in the absence of leave to file a response.
 3   Other District Courts have recognized that, in such circumstances, a plaintiff should be
 4   granted leave to file a response.1 Moreover, the Plaintiffs have a meritorious response
 5   to the objection. Indeed, as set in the proposed response attached to this Motion as
 6   Exhibit “A,” the Sutton Declaration responds to the opinions within the Sims
 7   Affidavit, first disclosed on November 19, 2018, on a paragraph-by-paragraph basis.
 8   Surely Constellation cannot contend that Dr. Sims should be allowed to give new
 9   expert opinions in support of summary judgment and a Daubert motion, and those
10   opinions cannot be challenged by way of a responsive declaration. Moreover, the
11   Sutton Declaration is completely consistent with Dr. Sutton’s prior expert disclosures,
12   and at most, in certain instances, in direct response to Dr. Sims’ assertions, provides
13   further support for Dr. Sutton’s prior contentions. If any party has submitted “new
14   expert opinions at the summary judgment and Daubert stage,” it is Constellation. And
15   even if the challenged opinions within the Sutton Declaration are new, which they are
16   not, the disclosure of those opinions at the summary judgment/Daubert stage is
17   “substantially justified or harmless”2 in light of the Sims Affidavit.
18                                       CONCLUSION
19          For the foregoing reasons, the Motion should be granted, and this Court should
20   allow the Plaintiffs to file the attached response to the objection set forth in
21   Constellation’s reply brief.
22
23
            1 See, e.g., U.S. ex rel. Purcell v. MWI Corp., 520 F. Supp. 2d 158, 167
24
     (D.D.C. 2007), rev’d on other grounds, 807 F.3d 281 (D.C. Cir. 2015) (“The
25   defendant’s objection to the Sciacca affidavit presents a new issue. [Citation
26   omitted.] Consideration of the government’s sur-reply … furthers the interests of
     fairness and elucidation of the law through the adversarial process. The court,
27   therefore, grants the government an opportunity to defend the affidavit’s inclusion in
     the catalogue of evidence by way of the sur-reply.”).
28          2 See Federal Rule of Civil Procedure 37(c)(1).


                                                -5-
       Case 2:17-cv-00109-JJT Document 71 Filed 01/16/19 Page 7 of 8



 1   Dated: Wednesday, January 16, 2018   Respectfully submitted,
 2                                        SHERMAN, SILVERSTEIN, KOHL,
                                          ROSE & PODOLSKY, P.A.
 3
 4                                  By:   /s/ Alan C. Milstein
                                          Alan C. Milstein
 5                                        308 Harper Drive, Suite 200
                                          Moorestown, NJ 08057
 6                                        Telephone: 856-662-0700
 7                                        Facsimile: 856-488-4744
                                          E-Mail: amilstein@shermansilverstein.com
 8
                                          Attorneys for the Plaintiffs
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -6-
       Case 2:17-cv-00109-JJT Document 71 Filed 01/16/19 Page 8 of 8



 1                              CERTIFICATE OF SERVICE
 2          I, Alan C. Milstein, hereby certify that, on Wednesday, January 16, 2018, I
 3   served a copy of the within document upon the following counsel of record via this
 4   Court’s electronic case filing system:

 5                        Arthur J. Liederman, Esquire (Pro Hac Vice)
                           Nicole M. Battisti, Esquire (Pro Hac Vice)
 6                              MORRISON MAHONEY LLP
                                    120 Broadway, Suite 1010
 7                                    New York, NY 10271
 8
                               Jeffrey S. Hunter, Esquire
 9                      RENAUD, COOK, DRURY, MESAROS, P.A.
                             One North Central, Suite 900
10                             Phoenix, AZ 85004-4117
11
                                   Attorneys for Defendant
12                            Constellation Pharmaceuticals, Inc.
13                                      By:   /s/ Alan C. Milstein
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -7-
